
	
		II
		112th CONGRESS
		2d Session
		S. 3481
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mrs. McCaskill (for
			 herself and Ms. Ayotte) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To appropriately limit the authority to award bonuses to
		  employees and to require approval of high cost Government conferences and
		  reporting regarding Government conferences. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Stop Wasteful Federal Bonuses and
			 Conferences Act of 2012.
		2.Bonuses
			(a)Adverse
			 findings and employees under investigationChapter 45 of title 5,
			 United States Code, is amended by adding at the end the following:
				
					IVLimitations on
				bonus authority
						4531.Certain forms
				of misconduct
							(a)DefinitionsIn
				this section—
								(1)the term
				adverse finding relating to a employee means a determination that
				the conduct of the employee resulted in fraud, waste, abuse, or a violation of
				contracting requirements;
								(2)the term
				agency has the meaning given that term under section 551;
				and
								(3)the term
				bonus means any bonus or cash award, including—
									(A)an award under
				this chapter;
									(B)an award under
				section 5384; and
									(C)a retention bonus
				under section 5754.
									(b)Adverse
				findings
								(1)In
				generalThe head of an agency shall not award a bonus to an
				employee of the agency until 2 years after the end of the fiscal year in which
				the Inspector General of the agency or the Comptroller General of the United
				States makes an adverse finding relating to the employee.
								(2)Previously
				awarded bonusesIf the Inspector General of an agency or the
				Comptroller General of the United States makes an adverse finding relating to
				an employee, the head of the agency employing the employee, after notice and an
				opportunity for a hearing, may issue an order directing the employee to repay
				the amount of any bonus awarded to the employee during the year during which
				the adverse finding is
				made.
								.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 45 of
			 title 5, United States Code, is amended by adding at the end the
			 following:
				
					
						SUBCHAPTER IV—Limitations on bonus authority
						4531. Certain forms of
				misconduct.
					
					.
			3.Government
			 conferences
			(a)DefinitionsIn
			 this section—
				(1)the term
			 agency has the meaning given that term under section 551 of title
			 5, United States Code;
				(2)the term
			 conference means a meeting that—
					(A)is held for
			 consultation, education, or discussion;
					(B)is not held
			 entirely at an agency facility;
					(C)involves costs
			 associated with travel and lodging for some participants; and
					(D)is sponsored by 1
			 or more agencies, 1 or more organizations that are not agencies, or a
			 combination of such agencies or organizations; and
					(3)the term
			 employee means an employee of an agency.
				(b)High-Cost
			 conferences
				(1)In
			 generalAn agency may not sponsor a conference the total cost to
			 the Government of which is expected to be more than $200,000 without the
			 approval of the head of the agency.
				(2)Limitation on
			 delegationThe head of an agency may only delegate the authority
			 under this subsection to the Chief Management Officer of the agency or, for an
			 agency that does not have a Chief Management Officer, an employee of the agency
			 in an equivalent position.
				(c)Conference
			 reporting
				(1)In
			 generalThe head of an agency shall submit to each committee of
			 Congress with jurisdiction of the activities of the agency a report regarding
			 each conference sponsored by the agency.
				(2)ContentsEach
			 report submitted by the head of an agency under paragraph (1) shall provide
			 detailed information about the conference, including—
					(A)the location of
			 the conference;
					(B)number of
			 employees attending the conference;
					(C)a list of the
			 titles of the employees attending the conference;
					(D)the total cost to
			 the Government of the conference; and
					(E)a breakdown of
			 the cost to the Government relating to the conference for—
						(i)scouting for and selecting the location of
			 the conference;
						(ii)travel;
						(iii)lodging;
						(iv)food;
						(v)speakers or
			 entertainment; and
						(vi)gifts provided
			 to conference attendees.
						
